Citation Nr: 0206030	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  97-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
migraine headaches with photophobia, currently evaluated as 
30 percent disabling.  

(The issue of entitlement to higher staged ratings for the 
service-connected post-traumatic stress disorder (PTSD) 
(previously diagnosed as dysthymic disorder), rated 
30 percent disabling prior to November 7, 1996, and 50 
percent disabling from November 7, 1996, will be the subject 
of a separate decision of the Board).  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from December 1975 to December 
1979 and from June 1984 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 decision of the RO.  

The Board is undertaking additional development on the issue 
of entitlement to higher staged ratings for the service-
connected PTSD (previously diagnosed as dysthymic disorder), 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  

After providing the notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing the issue of entitlement to higher staged 
ratings for the service-connected PTSD.  





FINDINGS OF FACT

1.  The service-connected migraine headaches with photophobia 
are shown to be manifested by very frequent and severe 
attacks, with episodes of superimposed cramping pain 
described as "an icepick," accompanied by nausea and 
occurring on average two or three times weekly.  

2.  The service-connected disability picture is shown to more 
nearly approximate that of prostrating and prolonged attacks 
productive of severe economic inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for the service-connected migraine headaches with photophobia 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.124a, Code 8100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the Statement of the Case. There 
does not appear to be any relevant evidence that has not been 
associated with the claims folder.  The record contains 
sufficient information and opinions to decide the claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  


II.  Entitlement to a Higher Rating for the Service-Connected
Migraine Headaches with Photophobia


A.  Factual Background

A careful review of service medical records shows that the 
veteran sustained a severe head injury in 1986 and afterwards 
suffered from post-traumatic seizures; his military duties 
were restricted.  

In 1987, the veteran complained of having persistent 
headaches.  The diagnoses included those of chronic recurrent 
headaches; post-traumatic head trauma consistent with post-
concussion syndrome; and recurrent migraine headaches, 
treated with Tylenol 3.  

A report of VA examination in July 1996 shows a diagnosis of 
post-traumatic migraine headaches, which were noted to be 
severe in intensity and incapacitating and occurring 
approximately once a week.

In a September 1996 rating decision, the RO granted service 
connection for migraine headaches with photophobia, and 
assigned a 30 percent evaluation under Diagnostic Code 8100, 
effective in July 1995.

The progress notes reflect outpatient treatment for the 
service-connected migraine headaches in 1995 and 1996.

In a decision promulgated in June 1999, the Board denied the 
veteran's claim for a rating in excess of 30 percent for the 
service-connected migraine headaches with photophobia.  

The progress notes reflect outpatient treatment for the 
service-connected migraine headaches in 1999.  

The veteran underwent a VA examination in May 2000 when he 
noted his head injury in service.  The medical history was 
significant for migraine headaches with photophobia.  He 
reported that he began having headaches in 1987 and the 
diagnosis was that of post-traumatic headaches since 
September 1987.  His headaches became much more severe in 
1993 when he began having pain along the right side of his 
head about two or three times per week.  

The veteran described his right-sided headaches as feeling 
like "an icepick."  He was treated with medication, but had 
to stop taking it because the medication caused his blood 
pressure to go up.  

The veteran reported having episodes of superimposed cramping 
pain, which would last from five to fifteen minutes.  He 
noted that the headaches seemed to occur more frequently when 
he was under some stress and that he would have to sit down 
and rest.  He did have intermittent nausea and vomiting 
associated with the pain.   

The veteran reported taking some medication, which usually 
helped within 40 minutes, but that the headaches generally 
lasted from eight to ten hours; he stated that the headaches 
had increased in length and frequency over time.  They 
occurred approximately two or three times a week, often in 
the middle of the night, and sometimes with nosebleeds.  

The diagnosis was that of post-traumatic migraine headaches, 
secondary to the veteran's closed head trauma from 1986.  The 
examiner noted that the veteran also demonstrated 
superimposed tension headaches, and that these migraine 
headaches appeared to be increasing in both severity and 
frequency.  

The progress notes reflect treatment for complaints of 
headaches in 2001.  


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities, which comprises 
Part 4 of title 38 of the Code of Federal Regulations.  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Service connection is currently in effect for migraine 
headaches with photophobia under Diagnostic Code 8100.  

The Board notes that service connection is also in effect for 
residuals of head trauma, post-traumatic complex partial 
seizure disorder and mild left-sided weakness.  

Such residuals have been evaluated as noncompensably 
disabling under Diagnostic Code 8045, effective in July 1995.  
Any symptoms attributable to such residuals may not be 
considered in the evaluation of the service-connected 
migraine headaches.  38 C.F.R. § 4.14.  

A noncompensable evaluation is warranted for migraine 
headaches with attacks less often than the frequency of 
attacks required for a 10 percent rating.  A 10 percent 
evaluation for migraine headaches requires characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  

A 30 percent evaluation for migraine headaches requires 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

A 50 percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a including 
Diagnostic Code 8100.  

The veteran has been diagnosed with post-traumatic migraine 
headaches, as secondary to the veteran's closed head trauma 
from 1986.  There is no clear medical evidence indicating the 
frequency of his migraines or whether they are prolonged.  

However, in this case, the more recent evidence reflects that 
the veteran reports having increasing episodes of 
superimposed cramping pain, lasting from five to fifteen 
minutes, as a residual of his closed head injury in service.  

The veteran also reports that the headaches have increased in 
length over time, lasting from eight to ten hours.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  

The Board has carefully considered the veteran's statements 
to the effect that he has functional impairment from headache 
pain and migraines that interfere with his ability to work 
and study.  38 C.F.R. § 4.10.  His increasing level of 
disability have been confirmed by recently conducted VA 
examinations.  

Moreover, the most recent medical examination shows that the 
veteran has migraine headaches approximately two or three 
times a week, and often in the middle of the night.  A VA 
examiner noted the veteran's description of the pain as 
feeling like "an icepick."  

These findings in the Board's opinion show that the service-
connected migraine headaches are currently productive of a 
disability picture that more nearly approximates that of 
prostrating and prolonged attacks with severe economic 
inadaptability and support the assignment of a 50 percent 
rating under the provisions of Diagnostic Code 8100.  



ORDER

An increased rating of 50 percent for the service-connected 
migraine headaches with photophobia is granted, subject to 
the regulations applicable to the payment of VA monetary 
awards.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

